                        Jin                States! Bisitritt Couirt
                       Jfor t^t ^ontl^ent Btntdct ot 4leoirsta
                                PntttsHnick l9ibifi(ion

              WAYNE BAPTISTE,

                        Petitioner,                       CIVIL ACTION NO.: 2:18-cv-141




              WARDEN EDGE,

                        Respondent.


                                            ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.    Dkt. No. 12.   Petitioner Wayne Baptiste

              C'Baptiste") filed Objections to the Report and Recommendation.

              Dkt. No. 13.


                  In his Objections, Baptiste finds fault with the Magistrate

              Judge's conclusions regarding the due process clause and its

              attendant requirements.   Id. at pp. 1-3.    However, Baptiste

              overlooks the Magistrate Judge's analysis of the due process

              requirements and how those requirements were met during the

              disciplinary proceedings.    Dkt. No. 11, pp. 8-14.     In his

              Objections, Baptiste states simply that the Magistrate Judge




A0 72A
(Rev. 8/82)
              analysis and findings are ""wrong," but offers nothing to support

              that position.

                   Thus, the Court OVERRULES Baptiste's Objections and ADOPTS

              the Magistrate Judge's Report and Recommendation as the opinion

              of the Court.    The Court GRANTS Respondent's Motion to Dismiss,

              DENIES Baptiste's Petition, DIRECTS the Clerk of Court to enter

              the appropriate judgment of dismissal and CLOSE this case, and

              DENIES Baptiste in forma pauperls status on appeal.

                   SO ORDERED, this            day <                    , 2019.




                                         HQi^ LISA GODBEY WOOD, JUDGE
                                         UNI'^D \jATESJiL8^Tr[CT
                                        sou/hern dT^trict of GEORGI^'




AO 72A
(Rev. 8/82)
